DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adair et al. US 20200170950 A1.
Adair teaches a method for preparing a powder cannabis oil.  The method comprising dissolving cannabis oil in a solvent to obtain a solution, adding pectin and inulin to the solution, and evaporating the solvent to produce powder.  See paragraphs 0095-0097, 0222-0226.  Evaporation step can be a room temperature, or with heat added.  See paragraph 0224-0228.  Solvent includes ethanol is found in paragraph 0229.  The obtained cannabis oil can further be formulated into a pharmaceutical composition or a foodstuff or a beverage.  See paragraphs 0041-0048.  The claimed ratio between cannabis and pectin based on the amount of pectin and cannabis oil is found in paragraphs 0118-0119.  Pectin includes amylose or amylopectin is found in paragraph 0181.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stebbins et al. US 20160143972 A1, in view of Perrier et al. US 6,197,757.
Stebbins teaches a method of preparing a solid form of a cannabinoid.  The method comprises dissolving cannabis oil in a solvent, dissolving one or more emulsifying agent in a solvent, mixing the two solvents to obtain a solution, and removing the solvent to obtain cannabis solid powder.  See abstract; paragraphs 0013-0021; and Claims.  Solvent remove is by evaporation.  See paragraph 0023.  The claimed ratio between cannabis and emulsifying agent is found in paragraph 0019.  Solvent such as ethanol is found in paragraph 0014.   
While Stebbins teaches the use of polysaccharide, Stebbins does not expressly teach saccharide including amylose or amylopectin.
Perrier teaches a process for making microcapsule comprising the use of polysaccharide including gum, natural gum, gum Arabic amylose and amylopectin.  See claims 26-30, and abstract.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation include amylose or amylopectin in view of the teaching of Perrier to obtain the claimed invention.  This is because Perrier teaches the use of amylose or amylopectin in microcapsule is known in the art, this is because Perrier teaches polysaccharide is known to include amylose or amylopectin, and this is because Stebbins teaches the desirability for using polysaccharide and similar compound such as gum or gum Arabic.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615